Citation Nr: 1416312	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for bilateral pes planus (flat feet).

2.  Entitlement to a separate compensable rating for arthritis of the feet.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran had a hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The Board subsequently remanded the claim in August 2013 for additional development, in particular for another VA compensation examination reassessing the severity of the Veteran's bilateral foot disability.  The Appeals Management Center (AMC) since has completed that additional development, however, continued to deny the claim, so it is again before the Board.

This appeal was processed electronically using the Virtual VA paperless claims processing system.  Instead of paper, this Virtual VA system is a highly secured electronic repository used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Indeed, VA is in the process of transitioning to an even newer electronic medium - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a separate compensable rating for arthritis of the feet is addressed in the REMAND portion of this decision.  The remand of this component of the claim to the RO will be via the AMC.



FINDING OF FACT

The Veteran has pronounced bilateral (left and right foot) pes planus manifested by pain and swelling on use of his feet, extreme tenderness of the plantar surfaces, inward bowing of the Achilles' tendons, and nonrelief of symptoms despite arch supports.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent rating for the bilateral pes planus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this decision the Board is assigning the highest possible scheduler rating for the Veteran's bilateral pes planus.  Given this favorable disposition of his claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA.

II. 
Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation, that is, a "staging" of the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability from the year immediately preceding the receipt of the claim for a higher rating for the disability until VA makes a decision on the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Here, the Veteran filed this increased-rating claim in February 2008, so the Board must consider the evidence concerning this disability dating back to February 2007, one year prior.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Acquired flatfoot is rated under 38 C.F.R. § 4.71a, DC 5276.  This DC provides that a 30 percent rating is assignable for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.  A higher 50 percent rating requires pronounced flat feet, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all of the evidence of record pertaining to the history of this service-connected disability.  The Board has found nothing in this historical record that would lead to the conclusion that the current evidence of record is inadequate for rating purposes.

In April 2008, the Veteran underwent a VA compensation examination for his bilateral pes planus.  He reported experiencing chronic daily pain with any activity on his ankles, such as standing for more than 20 to 30 minutes and walking for more than a block or two.  He said the pain was sharp in nature and occasionally unpredictable.  He rated the pain as a six or seven out of ten and said it progressively worsened with weight bearing.  He reported taking prescription medication twice a day, which somewhat helped but did not completely alleviate his symptoms.  He also reported receiving shoe inserts that had somewhat helped, wearing night splints and VA boot shoes, and stretching his legs as prescribed by his podiatrist.  He noted occasional swelling and severe pain, mainly in the soles of his feet.  The examiner determined the Veteran had no decrease in range of motion, including after repetition; he was able to walk on tiptoe and heels with some difficulty, although he had significant tenderness of his Achilles tendons and plantar fascia bilaterally.  There was no evidence of abnormal weight-bearing.

The Veteran testified at a Board hearing in October 2012.  He stated he received treatment for his feet every two months, and that he used custom-made orthopedic shoes and inserts, but "[they are] not working."  He reported using a new, stronger dose of medication, but he could not recall the name of it.  He also said that he was unable to walk very far and that his podiatrist had recommended surgery.

The Board subsequently remanded this claim in August 2013 and an additional VA examination resultantly was performed in November 2013 reassessing the severity of this disability.  The Veteran reported that it felt like there was no padding in his feet and as though he were walking directly on bone.  He described burning pain, swelling, numbness, and inability to tell when his feet were on the ground that lasted all day and sometimes interrupted his sleep.  He said he received new shoes and inserts for his shoes every year, and that he was unable to walk without shoes.  Moreover, while the shoes helped, he said he still had pain.  He reported that he could not walk a long distance or stand for long periods of time without pain and swelling.  He indicated not receiving much relief from the amitriptyline he was prescribed for his foot pain and numbness.  He said he used a cane for balance and wished he could afford a walker.  On objective clinical evaluation, the examiner observed the Veteran had pain on use of his feet and manipulation of them, as well as swelling on use and characteristic calluses on both feet.  She also noted the Veteran's symptoms were not relieved by arch supports, built up shoes, or orthotics.  She determined his functional impairment from his bilateral pes planus was not such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  After also making a diagnosis of arthritis, she indicated the Veteran's pes planus did not impact his ability to work, but that pain could limit his functional ability during flare-ups.  She also said that it was unlikely his pes planus was causing neuropathy, and that it was more likely attributable to his foot deformity.

VA treatment records from February 2007 to the present also have been reviewed and reflect ongoing, so continuous, treatment for symptoms associated with the bilateral pes planus.  Private treatment records are also available and reflect that, as of December 2013, the Veteran uses a walker and is unable to ambulate without it.

Based on this collective body of evidence, a higher 50 percent rating is warranted for the Veteran's bilateral pes planus.  This constitutes a full grant of this claim, as it is the highest possible schedular rating for this disability under DC 5276.  In particular, the Veteran seems to have extreme tenderness of his feet that is not improved by orthopedic shoes or appliances.  This is indicated by the fact that he reported pain with his orthopedic shoes during his most recent November 2013 VA compensation examination, use of medication without relief of his symptoms, and that he has progressed to needing a walker to ambulate.  The higher 50 percent rating therefore more accurately reflects the extent and severity of his symptoms, so this is the rating that must be assigned, especially when resolving all reasonable doubt in his favor.  38 C.F.R. §§ 4.3, 4.7.

IV. 
Extra-schedular Consideration

The Veteran now, as mentioned, has the highest possible schedular rating for his bilateral pes planus under the applicable DC 5276.  The Board nevertheless must still consider whether he is entitled to even more compensation, albeit on an 
extra-schedular rather than schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board therefore also has considered whether the Veteran's claim should be referred for an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is unwarranted, however.  As discussed, his service-connected bilateral pes planus is contemplated and reasonably described by the regular schedular rating criteria.  See id.  He does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by his schedular rating, especially when considering the increase in rating from 30 to 50 percent in this decision.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is not the required suggestion that his service-connected bilateral pes planus presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment (which, incidentally, the VA examiner has confirmed there is not) or frequent periods of hospitalization (which also has not been shown).  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).



ORDER

A higher 50 percent rating is granted for the bilateral pes planus, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

During the Veteran's November 2013 VA examination for his bilateral pes planus, arthritis of the feet was also diagnosed.  Supplemental comment therefore is needed to assist in determining whether the arthritis is part and parcel of the bilateral pes planus, i.e., secondary to it, meaning caused or aggravated by it.  38 C.F.R.§ 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But see, too, 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  So even if, as an example, it is determined the arthritis is caused or at least being aggravated by the arthritis, the Veteran only would be entitled to compensation for additional disability apart from the disability he already is being compensated for.  Therefore, if both the arthritis and pes planus are causing foot pain, he would not be entitled to additional compensation for this very same symptom.  If, on the other hand, there are additional symptoms attributable to the arthritis, apart from those attributable to the pes planus (again, also assuming these conditions are determined to be interrelated), then he would be entitled to additional compensation for this additional disability.  All of this needs to be determined, however, hence, the need to further develop this component of the claim.


Accordingly, this component of the claim is REMANDED for the following additional development and consideration:

1.  Have the VA compensation examiner that most recently evaluated the Veteran in November 2013 submit supplemental comment (an addendum opinion) indicating whether the arthritis of the Veteran's feet is secondary to his bilateral pes planus - meaning either caused or being aggravated by this service-connected disability.  

If it is determined there is indeed this correlation, then the examiner is asked to indicate the symptoms specifically attributable to the arthritis versus those specifically attributable to the bilateral pes planus.

If instead the examiner cannot make this distinction, then he should indicate that as well.

If the Veteran's arthritis symptoms are distinguishable from those attributable to the bilateral pes planus, then the examiner is asked to discuss these symptoms (and their severity) that are solely attributable to the arthritis.

If, for whatever reason, it is not possible or feasible to have this same VA compensation examiner provide this further comment, then have someone else do it that is equally qualified.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion as to whether another examination is required or, instead, the necessary additional comment can be provided merely with review of the claims file.

2.  Then, in light of this and all other additional evidence, determine whether the Veteran is entitled to additional compensation (i.e., a separate compensable rating) for the arthritis of his feet.  If it is determined he is not entitled to this additional compensation, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining component of the claim.

The Veteran has the right to submit additional evidence and argument concerning this component of the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remaining component of the claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


